ORDER GRANTING VERIFIED PETITION FOR INTERIM SUSPENSION
On February 17, 2005, the Disciplinary Commission filed a Verified Petition for an Order of Interim Suspension from the Practice of Law pursuant to Ind. Admission and Discipline Rule 28, Section 11.1(b). In that petition, the Commission alleged that respondent participated in the creation of a fraudulent will. The Commission further alleges that the respondent's continuation of the practice of law may pose a substantial threat of harm to clients, the public, potential clients, or the administration of justice, and that the alleged conduct, if true, would subject the respondent to sanctions. Also, on February 17, 2005, respondent filed a Consent to Interim Suspension from the Practice of Low.
We now find that pursuant to Ad-mis.Dise.R. 23, Section 11.1(b) and upon the record before us, that the respondent's continuation of the practice of law may pose a substantial threat of harm to clients, the public, potential clients, or the administration of justice, and that the alleged conduct, if true, would subject the respondent to sanctions. Accordingly, we find that respondent should be suspended pursuant to Admis.Disc.R. 23, Section 11.1(b).
IT IS, THEREFORE, ORDERED that the Disciplinary Commission's Verified Petition for an Order of Interim Suspension from the Practice of Law is granted. Accordingly, the respondent, Dewayne H. Gofourth, is suspended from the practice of law in this state, effective immediately. Respondent's suspension shall remain in effect until disposition of any related disciplinary proceeding or further order of this Court.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other *702entities pursuant to the provisions of Ad-mis.Disc.R. 28, Section (8)(d).
All Justices concur.